Citation Nr: 1501657	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  09-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to February 1967.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been received to reopen the claim of service connection for a left hip disability, and denied service connection for a lumbar spine disability.  

In June 2011, a video-conference Board hearing was held before a member of the Board who has since retired.  A transcript of the hearing is associated with the Veteran's claims file.  By decision of the Board in September 2011 the claim of service connection for a left hip disability was reopened and both issues were remanded for further development of the evidence.  

The Veteran was afforded the opportunity for a second hearing before a current member of the Board and in December 2012, the issues were remanded so that such a hearing could be scheduled.  

In July 2013, a video-conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

In a December 2013 decision, the Board denied service connection for left hip and lumbar spine disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an October 2014 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2013 decision regarding the denial of service connection for left hip and lumbar spine disabilities and remand the matter so that the Board could obtain medical records utilized in a disability determination of the Social Security Administration (SSA), attempt to obtain VA treatment records of which the Veteran testified at the Board hearing in July 2013, and attempt to obtain a July 2000 CT scan study and September 2004 MRI study referenced by a VA physician in a September 2012 VA medical examination report.  The Court granted the joint motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the October 2014 JMR, VA was notified that the Veteran was in receipt of SSA benefits in 2010, but that records pertaining to the award have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In addition, the JMR noted that a report of a July 2000 CT scan study and September 2004 MRI study, which were identified by a VA examiner in a September 2012 examination report and noted by the Board in its December 2013 decision, were not actually of record at the time.  The JMR included an instruction that an attempt should be made to obtain these records.  Finally, the JMR noted that the Veteran, in testimony before the undersigned, had reported receiving treatment from certain named VA physicians at the VA medical facility in El Paso, Texas (VAMC).  These treatment records have not been made available for review.  The JMR instructs that attempts be made to associate the referenced records with the Veteran's claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the VAMC and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility.  These include reports of the July 2000 CT scan study and the September 2004 MRI study, as well as records of treatment received at the El Paso VA Clinic from a Dr. S. and a Dr. B., as reported by the Veteran at his June 2011 Board hearing.  

2.  The AOJ should contact the SSA and request copies, for association with the claims folder, of any and all records utilized in a disability determination.  

3.  Following completion of the above and any other action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case which sets forth all appropriate evidence and law/regulations, as well as explaining the determination on each issue and the reasons therefor.  They should be afforded the opportunity to respond.  The case should thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

